            Case 2:20-cv-00966-NR Document 312 Filed 08/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
DONALD J. TRUMP FOR                                    :
PRESIDENT, INC., et al.,                               :
                                                       :          NO. 2:20-cv-00966-NR
                              Plaintiffs,              :
                                                       :
                v.                                     :
                                                       :
KATHY BOOCKVAR, et al.,                                :
                                                       :
                              Defendants.              :
                                                       :

  SUPPLEMENTAL JOINDER OF THE BUCKS, CHESTER, MONTGOMERY, AND
           PHILADELPHIA COUNTY BOARDS OF ELECTIONS
                 IN CERTAIN MOTIONS TO DISMISS

       As a supplement to the Joinder they filed on July 31, 2020 (ECF 285), Defendants the

Boards of Elections of Bucks, Chester, Montgomery and Philadelphia Counties hereby join in

the following additional motions to dismiss filed by certain other defendants and intervenors:

       1.       [Defendant Adams County Board of Elections’] Renewed Motion to Dismiss

                Pursuant to FRCP 12(b)(1) and (b)(6) (ECF 289);

       2.       Renewed Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to Fed. R.

                Civ. P. 12(b)(1) and 12(b)(6) by Intervenors Michael Crossey, Dwayne Thomas,

                Irvin Weinreich, Brenda Weinreich, and the Pennsylvania Alliance for Retired

                Americans (ECF 293-1); and

       3.       Motion to Dismiss of Defendant-Intervenors Citizens for Pennsylvania’s Future

                and Sierra Club (ECF 296, 297.)
         Case 2:20-cv-00966-NR Document 312 Filed 08/04/20 Page 2 of 2




Dated: August 4, 2020              HANGLEY ARONCHICK SEGAL
                                   PUDLIN & SCHILLER

                                   By:        /s/ Mark A. Aronchick
                                             Mark A. Aronchick
                                             Michele D. Hangley
                                             John B. Hill*
                                             One Logan Square, 27th Floor
                                             Philadelphia, PA 19103
                                             Telephone: (215) 496-7050
                                             Email: maronchick@hangley.com

                                   Counsel for Bucks, Chester, Montgomery, and
                                   Philadelphia County Boards of Elections

                                   * Pro hac vice motion to be filed




                                         2
